ON REHEARING
PER CURIAM.
The application for rehearing is granted, and the order of this court of June 16, 1995, 657 So.2d 1002, is recalled.
Suit has now been filed (First City Court Docket No. 95-53458), and the matter no longer involves a pre-suit independent medical examination. Moreover, inasmuch as (1) the action is now pending, as opposed to the pre-suit posture in the order which was issued for the pre-suit examination, (2) plaintiff has never filed a written motion seeking the presence of a court reporter at the independent medical examination sought by defendant, and (3) this court inadvertently acted on plaintiffs application for certiorari without affording defendant an opportunity to respond, it is appropriate to recall this court’s *204previous order. Defendant may reapply in the pending action in First City Court for an independent medical examination, and plaintiff may move for the presence of a court reporter at the examination.
MARCUS and VICTORY, JJ., concur in the recall of the previous order, but believe the presence of a court reporter is not necessary at the independent medical examination.
DENNIS, J., not on panel.